An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-1443
                         NORTH CAROLINA COURT OF APPEALS

                                Filed: 3 June 2014


RAY NORTON HUNT,
     Plaintiff-Appellant,

      v.                                      Iredell County
                                              No. 11 CVD 1911
LINDSAY NICOLE DURFEE (now
COLLINSWORTH),
     Defendant-Appellee


      Appeal by Plaintiff from order entered 9 September 2013 by

Judge Deborah P. Brown in District Court, Iredell County.                     Heard

in the Court of Appeals 6 May 2014.


      Cranfill Sumner & Hartzog LLP, by Michelle D. Connell, for
      Plaintiff-Appellant.

      Wyrick Robbins Yates & Ponton LLP, by Tobias S. Hampson and
      K. Edward Greene, for Defendant-Appellee.


      McGEE, Judge.


      Ray   Norton    Hunt    (“Plaintiff”)      and   Lindsay    Nicole    Durfee

(“Defendant”)      had    a   brief   relationship     that    resulted    in   the

birth of their minor child (“the child”) in 2009, but they were

never married.           Plaintiff filed a complaint on 17 June 2011

seeking custody of the child, and Defendant filed a response to
                                        -2-
the complaint on 4 August 2011.                  The trial court entered a

temporary custody order on 27 August 2012.

    After    a    hearing,     the   trial      court    entered     a   permanent

custody   order   on    9   September    2013,     in   which   it   granted   the

parties joint legal and physical custody and ordered that the

parties “shall continue the alternating week to week custodial

schedule” until August 2015.             The trial court further ordered

that “[b]eginning the third week of August 2015, the primary

custody of the [] child shall shift to [] Defendant,” and that

Plaintiff would have visitation every other Friday from 5:00

p.m. until Monday morning before school and each Wednesday from

school dismissal until 8:00 p.m.              Plaintiff appeals.

                       I. Best Interests of the Child

    Plaintiff first argues that “when making an initial child

custody award, the trial court is to consider the best interests

of the child under the current, existing conditions.”                     This is

not an argument on appeal so much as a statement of the rule to

be applied in child custody cases.              Indeed, at the conclusion of

this section in Plaintiff’s brief, Plaintiff requests no relief,

but rather, asks this Court to affirm part of the custody order.

             II. Whether Trial Court Modified Custody

    Plaintiff next argues that “the trial court does not have

the authority to sua sponte modify custody of a minor child in
                                        -3-
the   initial      permanent      custody   order      based       upon    speculative

future   changes       of    circumstances.”           Plaintiff         contends        the

“portion of the custody order awarding the parties joint legal

and physical custody on an alternating weekly basis . . . should

be affirmed.”

      Plaintiff challenges the portion of the order that provides

a   different      custody    arrangement     beginning          the    third     week   of

August   2015.         Plaintiff      contends        there       has     not     been    a

substantial change of circumstances to justify the modification

occurring     in    August    2015,   and     cites       N.C.    Gen.    Stat.     § 50-

13.7(a), regarding modification of a child custody order.

      However, the trial court’s order in the present case does

not   arise     from   the    modification      of    a    prior        custody    order.

Rather, the trial court entered a single order providing for two

different       custody      arrangements       at        two     different        times.

Therefore, the provisions of N.C.G.S. § 50-13.7(a) do not apply.

       III. Whether Findings Support a Substantial Change in
                           Circumstances

      Plaintiff next argues that “even if the trial court could

properly modify future custody of the minor child in the initial

permanent custody order, the findings of fact do not support a

substantial      change      of   circumstances.”           As    discussed       in     the

previous section of this opinion, the trial court did not modify

the custody of the child.              Thus, the provisions of N.C.G.S.
                                 -4-
§ 50-13.7(a) regarding a substantial change in circumstances do

not apply in the present case.    Plaintiff has not shown that the

trial court erred.

    Affirmed.

    Judges HUNTER, Robert C. and ELMORE concur.

    Report per Rule 30(e).